PER CURIAM.
Under the decision of the general term of this court upon, the former appeal (4 Misc. Rep. 384, 24 N. Y. Supp. 118), and the evidence given by both parties upon the trial now under review, the case was one fertile jury. It was properly submitted, and, upon the whole case, it cannot be held that the verdict is contrary to evidence, or to the weight of the evidence. No reason appears sufficient to call for a disturbance of the verdict. There were no errors in the admission or exclusion of evidence. The judgment and order should be affirmed, with costs.